Citation Nr: 0715356	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  06-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand and thumb.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for elbow problems.

3.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased initial rating for 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased initial rating for 
radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased initial rating for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

8.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady,  
Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972, and from July 1985 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

Additional medical evidence was submitted by the veteran's 
representative subsequent to the October 2006 supplemental 
statement of the case along with a waiver of RO review of 
that evidence. 

The issues of whether new and material evidence has been 
submitted reopen the claim for service connection for elbow 
problems, service connection for arthritis of the left hand 
and thumb, the claim for an increased rating for lumbar 
strain, the claims for increased ratings for radiculopathy of 
each lower extremity, and the claim for TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran has 80 degrees or more of abduction of each 
shoulder even when pain on use and flare-ups is taken into 
consideration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 
(2006).

2.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease of the left shoulder 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200, 5201, 
5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In September 2003, prior to the August 2004 rating decision 
that granted service connection for a left shoulder 
disability, the RO sent the veteran a notice letter.  This 
letter adequately informed the veteran of the type of 
evidence and information necessary to substantiate the claim 
of service connection for degenerative joint disease of the 
left shoulder.  The letter, however, did not provide notice 
of the type information and evidence necessary to establish a 
disability rating or an effective date.  Thus, there was a 
notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the veteran's August 2004 rating decision 
granting service connection for left shoulder disability, the 
veteran has substantially participated in the appeals 
process.  His attorney has submitted statements, private 
medical records, and VA medical records.  Also, the veteran 
received a statement of the case dated December 2005, which 
outlined the legal criteria for an increased rating for 
shoulder disability, and he was sent an October 2006 letter 
that informed him of the information and evidence necessary 
for an increased rating for left shoulder disability, and he 
had an opportunity to respond.  

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication of the claim for 
an increased rating for degenerative joint disease of the 
left shoulder.  There has been no prejudice from the notice 
error.  The veteran had an opportunity to participate 
effectively in the processing of this claim.

The Board notes that with respect to the other claim 
adjudicated in this decision, letters dated in September 
2003, October 2004 and October 2006 specifically informed the 
veteran of the type of evidence needed to support his claim, 
who was responsible for obtaining relevant evidence, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Furthermore, a March 2006 letter informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates - in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  VA did 
not timely provide notice of the type of evidence necessary 
to substantiate the assignment of an effective date.  The 
veteran is not prejudiced as the Board has determined that 
higher ratings are not warranted.  As such, an effect date 
concerning a higher rating will not be assigned.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and his VA 
outpatient treatment records.  The veteran has been provided 
VA examinations.  The RO attempted to obtain records from the 
Social Security Administration (SSA), but was informed by SSA 
in August 2006 that the veteran's records could not be found.  
The veteran was informed of the unavailability of his SSA 
records by an October 2006 supplemental statement of the 
case.  The veteran has submitted private medical records and 
VA medical records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claims which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


Entitlement to ratings in excess of 20 percent for each 
shoulder.

History:

The veteran was granted service connection and a 10 percent 
rating for traumatic arthritis of the right shoulder by 
rating action in February 1999.  In August 2003, the veteran 
submitted his claim for an increased rating for his right 
shoulder disability.  At that time he also submitted his 
claim for service connection for a left shoulder disability.  
The May 2004 rating action on appeal granted the veteran a 20 
percent rating for his right shoulder disability effective 
from August 2003.  The August 2004 rating action on appeal 
granted the veteran service connection and a 10 percent 
rating for his left shoulder disability, effective from 
August 2003.  A December 2005 rating decision assigned the 
veteran a 20 percent rating for his left shoulder disability, 
also effective from August 2003.  The veteran continues to 
seek ratings in excess of 20 percent for each of his shoulder 
disabilities.  The Board notes that with respect to the 
veteran's left shoulder this is an initial rating.  In the 
case of initial ratings, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
125-26.

On VA examination in April 2004, the veteran had mild pain 
with all right shoulder motion.  He had 110 degrees of 
forward flexion, 90 degrees for abduction, and 45 degrees 
each of external rotation and internal rotation.  There was 
no instability of the right shoulder.  The diagnoses included 
right shoulder glenohumeral arthrosis, arthritis.  The 
examiner indicated that the veteran had additional mild 
limitation of motion of the right shoulder when taking into 
consideration pain as well as lack of endurance following 
repetitive use.

The veteran's left shoulder was examined by VA in July 2004 
and the veteran had 130 degrees of forward flexion with 
significant pain at the extreme, and 90 degrees of abduction 
with pain.  The veteran had approximately 60 degrees of 
internal and external rotation.  The veteran had positive 
impingement symptoms and his left shoulder was stable.  The 
diagnosis was residuals of left shoulder dislocation, with 
development of degenerative changes in the left shoulder, and 
with significant limitation of range of motion and strength.  
The examiner estimated that the veteran's range of motion 
would be additionally limited by 10 degrees due to pain.

The veteran's shoulders were again examined by VA in 
September 2005.  Both shoulders had pain free flexion to 15 
degrees, and then flexion to 110 degrees with pain.  
Extension was 5 degrees with pain.  The veteran had 90 
degrees of abduction on the right and 80 degrees of abduction 
on the left with pain throughout the motion of both 
shoulders.  The ranges of motion were not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use on examination.  The diagnoses 
included significant limited range of motion of both 
shoulders, but no evidence of joint derangement.  Findings 
were most consistent with significant degeneration of both 
shoulders.  X-rays revealed degenerative joint disease of 
both acromioclavicular joints.

The RO assigned the veteran a 20 percent rating for his right 
shoulder disability under Diagnostic Codes 5010-5201, the 
diagnostic codes for arthritis due to trauma and for 
limitation of motion of the shoulder.  The RO assigned the 
veteran a 20 percent initial rating for his left shoulder 
disability under Diagnostic Codes 5010-5203, the diagnostic 
codes for arthritis due to trauma and for impairment of 
clavicle or scapula.  Diagnostic Code 5010 provides that the 
disability should be rated based on limitation of motion.



Legal Criteria:

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

Diagnostic Code 5200 includes ratings in excess of 20 percent 
for ankylosis of the scapulohumeral articulation of the 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent rating is for assignment if there is limitation 
of motion of either arm to shoulder level, or for limitation 
of motion of the minor arm to midway between the side and 
shoulder level.  A 30 percent rating is for assignment if 
there is limitation of motion of the major arm to midway 
between the side and shoulder level or limitation of motion 
of the minor arm to 25 degrees from the side.  A 40 percent 
rating is for assignment if there is limitation of motion of 
the major arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  Ratings in excess of 30 percent are assigned for 
the major or minor shoulder in cases where there is fibrous 
union, nonunion (false flail joint), or loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

A maximum 20 percent rating is available for impairment of 
the clavicle or scapula manifested by malunion, nonunion or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Analysis:

Since the veteran has not been shown to have ankylosis of 
scapulohumeral articulation, or impairment of the humerus, he 
does not warrant a rating in excess of 20 percent under 
Diagnostic Codes 5200 or 5202 for either shoulder.  

Since 20 percent is the maximum rating available for 
impairment of the clavicle or scapula under Diagnostic Code 
5203, the veteran is not entitled to a higher rating under 
Diagnostic Code 5203 for either shoulder.

A higher (30 percent) rating for the right (major) shoulder 
under Diagnostic Code 5201 (limitation of motion of the arm) 
requires limitation of motion to midway between the side and 
shoulder level.  Both the April 2004 and September 2005 VA 
examinations indicated that the veteran had 90 degrees of 
right shoulder abduction, which is to shoulder level.  The 
April 2004 VA examiner did note that there could be mild 
additional limitation of motion when taking into 
consideration repetitive use.  However, this does not 
indicate that there would be an additional 45 degrees of 
limitation of motion, the amount that would be required to 
meet the criteria for a 30 percent rating for the right 
shoulder.  Furthermore, the September 2005 VA examiner noted 
that the veteran had 90 degrees of right shoulder abduction 
with no additional limitation due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The medical 
evidence thus indicates that even considering pain, weakened 
movement, excess fatigability, and incoordination, the 
veteran has not been shown to have limitation of motion of 
the right arm to midway between side and shoulder level.  See 
Deluca, supra.  Consequently, the veteran is not entitled to 
rating in excess of 20 percent under Diagnostic Code 5201 for 
the right shoulder.  Since the veteran has not met the 
criteria for a rating in excess of 20 percent for his 
traumatic arthritis of the right shoulder under any 
applicable diagnostic code, an increased rating is not 
warranted.

A higher (30 percent) rating for the left (minor) shoulder 
under Diagnostic Code 5201 (limitation of motion of the arm) 
requires limitation of motion of the arm to 25 degrees from 
the side.  The July 2004 VA examination revealed the veteran 
to have 90 degrees of abduction of the left shoulder and 
September 2005 VA examination indicated that the veteran had 
80 degrees of left shoulder abduction.  The July 2004 VA 
examiner did note that there could be 10 degrees additional 
limitation of motion when taking into consideration pain, 
which would indicate 70 to 80 degrees of abduction instead of 
80 to 90 degrees.  However, these examinations do not 
indicate that there would be limitation of motion that is 
anywhere near 25 degrees from the side as would be required 
to meet the criteria for a 30 percent rating for the left 
shoulder.  Furthermore, the September 2005 VA examiner noted 
that the veteran had 80 degrees of left shoulder abduction 
with no additional limitation due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The medical 
evidence thus indicates that even considering, weakened 
movement, excess fatigability, and incoordination, the 
veteran has not been shown to have limitation of motion of 
the left arm to 25 degrees from the side.  See Deluca, supra.  
Consequently, the veteran is not entitled to a rating in 
excess of 20 percent under Diagnostic Code 5201 for the left 
shoulder.  Since the veteran has not met the criteria for a 
rating in excess of 20 percent for his left shoulder 
disability at any time since August 2003, an initial staged 
rating in excess of 20 percent for degenerative joint disease 
of the left shoulder is not warranted.  Fenderson, supra.  


ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the right shoulder is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the left shoulder is denied.




REMAND

Entitlement to service connection for arthritis of the left 
hand and thumb.

The veteran maintains that he is entitled to service 
connection for arthritis of the left hand and thumb.  A 
review of he veteran's service medical records reveals that 
the veteran was seen in May 1989 after falling and injuring 
his left arm.  At that time, the veteran also reported 
unspecified trauma to his left thumb four days previously.  
Additionally, in February 1993, the veteran was treated due 
to injuring his left little finger in a door.  

The veteran has not undergone a VA examination to determine 
if he currently has arthritis of the left hand and/or thumb 
due to service, including the complaints in service.  This 
should be accomplished prior to an adjudication of the claim.

Entitlement to increased ratings for lumbar spine disability 
and for radiculopathy of the both lower extremities.

The veteran submitted additional private medical evidence in 
February and March 2007.  This medical evidence indicated 
that the veteran's low back and lower extremity disabilities 
had increased in severity in the previous three months.  
Since the record indicates that the veteran's low back and 
lower extremity disabilities have increased in severity since 
the September 2005 VA examination, a VA examination to 
determine the current nature and extent of the veteran's 
lumbar spine and lower extremity disabilities is indicated.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
Furthermore, this newly submitted medical evidence included a 
January 2007 letter from a private physician indicating that 
the veteran was being referred to a specialist physician for 
further workup regarding the radiculopathy of the veteran's 
lower extremities.  The records of the specialist physician 
should be obtained.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for elbow problems.

In order to satisfy the legislative intent underlying the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

A September 2003 correspondence which notified the veteran of 
the general requirements of the duty to notify, as it 
pertains to the previously denied claim of service connection 
for elbow problems, informed the veteran that the prior 
decision denying the claim is final and that new and material 
evidence is required in order to reopen the claim.  The 
letter notified the veteran of the evidence that is necessary 
to establish entitlement to service connection and gave the 
definitions of new evidence and material evidence.  Given the 
Court's finding in Kent, the Board finds that the September 
2003 correspondence is deficient, as there was no information 
as to the basis for the final prior denial.  

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claim, should include a statement indicating the basis 
for the previously denied claim.  The letter should also 
state the type of evidence which would be considered material 
to reopen his claim for service connection for elbow 
problems.  



Entitlement to a total rating based on individual 
unemployability due to service connected disability.

The veteran's claim for TDIU is inextricably intertwined with 
the veteran's service connection and increased rating claims.  
Accordingly, the RO must adjudicate these claims prior to 
readjudicating the claim for TDIU.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter should state 
that the veteran's elbow claim was denied 
in May 1995 because there was no evidence 
that the veteran had a current elbow 
disability that was related to service.  
The veteran should be informed that 
medical evidence of a current elbow 
disability along with a nexus between any 
current elbow disability and service 
would be necessary to substantiate the 
claim.  

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

2.  Obtain copies of the veteran's 
medical records from the Columbia, South 
Carolina VA Medical Center dated from 
August 2006 to present.

3.  Request that the veteran provide the 
names and addresses of all medical 
providers who have treated him for his 
lumbar spine and lower extremity 
disabilities.  This should include 
Melissa Richardson, M.D., and Sumeer Lal, 
M.D.  After obtaining the required 
authorizations from the veteran, request 
copies of all of his medical records 
pertinent to the veteran's lumbar spine 
and lower extremity disabilities.

4.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees.  State also, whether the lumbar 
spine involves any ankylosis either 
favorable or unfavorable. 

b) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service- 
connected back disorder. The severity of 
each neurological sign and symptom should 
be reported.  

d) State whether the veteran's service-
connected right and/or left radiculopathy 
of the lower extremities results in 
"mild," "moderate," "moderately severe" 
or "severe," incomplete paralysis or 
complete paralysis of the sciatic nerve.

e) State whether the veteran has 
intervertebral disc syndrome which 
results in incapacitating episodes, and 
if so, the duration of the episodes over 
the past 12 months should be reported.  
The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

f) The examiners should also comment on 
the effect of the veteran's service-
connected disabilities on his ability to 
work.  

The orthopedic examiner should also offer 
an opinion as to whether the veteran has 
arthritis of the left hand and thumb due 
to service, including as due to the 
complaints he had in service.  All 
indicated test, including x-ray studies 
should be performed and all findings 
reported in detail.

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, showing consideration of all 
evidence received since the October 2006 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


